Case 3:14-cv-00852-REP-AWA-BMK Document 324 Filed 12/10/18 Page 1 of 4 PageID# 10640



                   IN THE UNITED STATES DISTRICT COURT FOR
                       THE EASTERN DISTRICT OF VIRGINIA
                               Richmond Division

                            GOLDEN BETHUNE-HILL, et al.,

                                        Plaintiffs,

                                            v.

                   VIRGINIA STATE BOARD OF ELECTIONS, et al.,

                                       Defendants.

                                Civil Action No. 3:14cv852

            ADDENDUM TO THE REPORT OF THE SPECIAL MASTER
      MAP AND SUMMARY DATA FOR ILLUSTRATIVE PETERSURG MODULE 1B

                                    December 7, 2018



                                   Bernard Grofman*
                                    Special Master




    *Bernard Grofman is Distinguished Professor of Political Science and Jack W.
    Peltason Endowed Chair of Democracy Studies at the University of California,
    Irvine, and former Director of the UCI Center for the Study of Democracy.
Case 3:14-cv-00852-REP-AWA-BMK Document 324 Filed 12/10/18 Page 2 of 4 PageID# 10641



    This addendum provides the map and the summary data for illustrative Petersburg

    Module 1B that was inadvertently omitted from the December 7, 2018 Report of the

    Special Master in Golden Bethune-Hill. In that Report these pages should be

    inserted just after p. 80.



    I also correct two errors in the discussion of Plaintiffs maps A and B on p. 126 of the

    Report.



    The references to excessive splits in Chesterfield should be deleted and the

    paragraphs should read as follows:



    (d) In the 33 districts it has redrawn in its remedial map, Plaintiffs plan A splits

    Henrico into 6 districts. However, Richmond is split in only 4 pieces in Plaintiffs’

    Plan A, fewer than in the Defendant Intervenor plans.



    (e) In the 32 districts it has redrawn in Plaintiffs plan B, Richmond is split in 5

    pieces, again an unnecessary number of county splits. Henrico, however, is split

    into 5 districts, fewer than in the Defendant Intervenor plans.
Case 3:14-cv-00852-REP-AWA-BMK Document 324 Filed 12/10/18 Page 3 of 4 PageID# 10642
Case 3:14-cv-00852-REP-AWA-BMK Document 324 Filed 12/10/18 Page 4 of 4 PageID# 10643
